Citation Nr: 1749898	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  06-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Meniere's syndrome to include as secondary to service-connected hearing loss, tinnitus, and/or allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1965
This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim was denied by Board decision of February 2016.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) and in a May 2017 memorandum decision, the Court vacated and remanded this issue to the Board for readjudication consistent with its decision.  


FINDINGS OF FACT

The Veteran is not currently diagnosed as having Meniere's syndrome.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected hearing loss, tinnitus, and/or allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

An August 2010 letter advised the Veteran of the information and evidence necessary to substantiate a claim for compensation under 38 U.S.C.A. § 1151.  November 2005, January 2007, December 2009, February 2010, and April 2010 letters informed the Veteran of the elements of service connection (direct and secondary and of how VA determines increased disability rating claims.  The letters informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103   (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43   (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The duty to notify has been satisfied.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2017); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2017).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c) (2017).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159 (c) (4), 3.326(a) (2017); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Service Connection 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).

Analysis 

The Veteran contends he has Meniere's syndrome that is related to his active duty service, specifically to his service-connected disabilities.  He notes that the record contains an April 1992 VA mental disorder and neurological evaluation that reflects a diagnosis of "Meniere's syndrome including tinnitus and anxiety reaction."  However, the probative evidence of record does not suggest that he has this diagnoses, therefore the claim must be denied.

The Veteran's STRs do not show treatment for Meniere's syndrome.  See STRs.  His May 1965 separation examination also did not indicate any problems with Meniere's syndrome, and the Veteran specifically denied dizziness or fainting spells and ear, nose, or throat trouble.  See May 1965 Report of Medical Examination and History.

In furtherance of his claim, the Veteran submitted an April 1992 Mental disorder and neurological evaluation noting a diagnosis of Meniere's syndrome.  The Veteran complained that the ringing in his ears was worsening as he aged and interfered with sleep, concentrating, hearing, and balance.  He complained that he had fallen.  Upon examination, it was noted that when the Veteran stool in the Romberg position there was considerable swaying backwards and forwards.  With his feet apart, he was fairly steady.  Cranial nerves tested normally.  The diagnosis included Meniere's syndrome including tinnitus and anxiety reaction.  The Board is unable to find any other references or treatment for Meniere's in the record.  Based upon this evidence additional development by VA was ordered.  

In a November 2012 VA treatment note the physician assessed that, "the Veteran has no vestibular defect on exam ... his history, audiogram and clinical exam are not consistent with Meniere's disease (no low frequency sensorineural hearing loss) ...furthermore, he has no [benign paroxysmal positional vertigo] BPPV."

In order to assist the Veteran with his claim, a VA examination was provided in December 2012 for the purpose of determining whether the Veteran had Meniere's disease.  Upon examination for this specific disorder, the examiner determined the Veteran did not have an ear or peripheral vestibular condition, to include Meniere's syndrome.  It was determined that the Veteran's only ear conditions were hearing impairment and tinnitus.  Physical examination showed the external ears, ear canals, and tympanic membranes were normal.  The Veteran's gait was normal, and tests for unsteadiness, vertigo, and limb coordination were also normal.  The Veteran was specifically tested for and had no vestibular defects when examined, and his history, audiogram, and clinical examination were found not consistent with Meniere's disease because he had no low-frequency sensorineural hearing loss, and he also demonstrated no benign paroxysmal positional vertigo (BPPV).

The Board considered the April 1992 evaluation note; however, the Board finds that it is inadequate and therefore has little to no probative value.  The evaluation does not give a rationale for the diagnosis stated, but appears to be based, in part, on the Veterans' unsteadiness.  Unsteadiness was not present when the Veteran was examined in December 2012 and has not been a recurrent symptom throughout his treatment notes.  The examiner also failed to say what records, if any, were reviewed.  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Unlike in the April 1992 evaluation note, the November 2012 treatment note and December 2012 VA examination report constitutes highly probative evidence that weighs against service connection for Meniere's syndrome.  The December 2012 examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran did not have a current vestibular defect, to include Meniere's syndrome.  Additionally, the November 2012 VA treatment note was part of the Veteran's on going care at the VA and notes that the Veteran was examined.  The note also shows that the Veteran's medical history was reviewed before the assessment, that the Veteran did not have Meniere's syndrome, was made 

The Board has considered the Veteran's numerous lay statements regarding his symptoms.  See Veteran's Statements.  The Veteran, as a layperson, is competent to describe physical symptoms and to report that he has received a medical diagnosis.  However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities.  Whether the Veteran has current Meniere's syndrome and whether this disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet.  App. at 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  Thus, in so far as the Veteran's statements indicate that he currently has Meniere's syndrome that relates to service, they are outweighed by the VA examiner's finding that the Veteran does not have this diagnosis.  See Layno, 6 Vet. App. at 470-71.

In this case, the Veteran has failed to meet the first criteria of service connection.  A diagnosis of Meniere's disease has not been demonstrated since the date of the Veteran's claim.  Further, VA has assisted the Veteran by providing a VA examination to determine whether the disability currently exists with negative results.  No competent evidence has been offered by the Veteran to the contrary.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and service connection for Meniere's syndrome is denied.  See 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for Meniere's syndrome is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


